ME. CHIEF JUSTICE JAMES T. HAEEISON:
This is an original proceeding by an inmate'of the Montana State Penitentiary for a writ of habeas corpus.
This Court on March 3, 1961, 139 Mont. 616, 359 P.2d 655, denied a previous application for a writ of habeas- corpus after denial in the District Court on February 9, 1961. It appears-that the petitioner, represented by counsel, pleaded guilty to the crime of forgery in Eosebud County on October 5, 1960, and thereupon received a sentence of six years.
In the current application the petitioner complains that the Warden and Chaplain have somehow deprived him of his constitutional rights by neglecting to call his minister. A reading of the petition shows no legal reason for granting any relief and therefore the application is denied and the proceeding dismissed. '
ME. JUSTICES ADAIE, DOYLE and CASTLES concur.